FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      October 16, 2015

William R. McKinney                             James A. Farren
Attorney at Law                                 Criminal District Attorney
3505 Olsen Blvd. Suite 212                      2309 Russell Long Blvd., Suite 120
Amarillo, TX 79109                              Canyon, TX 79015
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:    Case Numbers: 07-15-00246-CR, 07-15-00286-CR
       Trial Court Case Number: 17,917-A
Style: Ricky Dan Allee v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion, judgment, and mandate in the captioned
causes. TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
           Jo Carter (DELIVERED VIA E-MAIL)
           Dina Wall (DELIVERED VIA E-MAIL)